Exhibit 10.1

 
LOAN AGREEMENT
 
This Agreement dated as of August 12, 2009, is between Bank of America, NA (the
"Bank") and Connecticut Water Service, Inc. (the "Borrower").
1.           FACILITY NO.1: LINE OF CREDIT AMOUNT AND TERMS
1.1           Line of Credit Amount.
 
(a)
During the availability period described below, the Bank will provide a line of
credit to the Borrower. The amount of the line of credit (the "Facility No.1
Commitment") is Ten Million and OO/100 Dollars ($10,000,000.00).

 
(b)
This is a revolving line of credit. During the availability period, the Borrower
may repay principal amounts and reborrow them.

 
(c)
The Borrower agrees not to permit the principal balance outstanding to exceed
the Facility No.1 Commitment. If the Borrower exceeds this limit, the Borrower
will immediately pay the excess to the Bank upon the Bank's demand.

1.2 Availability Period. The line of credit is available between the date of
this Agreement and August 11, 2010, or such earlier date as the availability may
terminate as provided in this Agreement (the "Facility NO.1 Expiration Date").
The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal for
the line of credit (the "Renewal Notice"). If this line of credit is renewed, it
will continue to be
 
 
subject to all the terms and conditions set forth in this Agreement except as
modified by the Renewal Notice. If this line of credit is renewed, the term
"Expiration Date" shall mean the date set forth in the Renewal Notice as the
Expiration Date and the same process for renewal will apply to any subsequent
renewal of this line of credit. A renewal fee may be charged at the Bank's
option. The amount of the renewal fee will be specified in the Renewal Notice.

1.3           Repayment Terms.
 
(a)
The Borrower will pay interest on September 11, 2009, and then on the same day
of each month thereafter until payment in full of any principal outstandinq
under this facility.

 
(b)
The Borrower will repay in full any principal, interest or other charges
outstanding under this facility no later than the Facility No.1 Expiration Date.

1.4            Interest Rate.
(a)           The interest rate is a rate per year equal to the BBA LIBOR Daily
Floating Rate plus 2.25 percentage point(s).
 
(b)
The BBA LIBOR Daily Floating Rate is a fluctuating rate of interest equal to the
rate per annum equal to the British Bankers Association LIBOR Rate ("BBA
LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time as
determined for each banking day at approximately 11 :00 a.m. London time two (2)
London Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in the Bank's sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank. A "London Banking Day" is a day on which banks in London
are open for business and dealing in offshore dollars.




 
 

--------------------------------------------------------------------------------

 



2.           FEES AND EXPENSES
2.1           Fees.
Unused Commitment Fee. The Borrower agrees to pay a fee on any difference
between the Facility No.1 Commitment and the amount of credit it actually uses,
determined by the average of the daily amount of credit outstanding during the
specified period. The fee will be calculated at 37.5% per year.
This fee is due on October 1, 2009, and on the same day of each following
quarter in arrears until the expiration of the availability period.
 
(b)
Waiver Fee. If the Bank, at its discretion, agrees to waive or amend any terms
of this Agreement, the Borrower will, at the Bank's option, pay the Bank a fee
for each waiver or amendment in an amount advised by the Bank at the time the
Borrower requests the waiver or amendment. Nothing in this paragraph shall imply
that the Bank is obligated to agree to any waiver or amendment requested by the
Borrower. The Bank may impose additional requirements as a condition to any
waiver or amendment.

 
(c)
Late Fee. To the extent permitted by law, the Borrower agrees to pay a late fee
in an amount not to exceed four percent (4%) of any payment that is more than
fifteen (15) days late. The imposition and payment of a late fee shall not
constitute a waiver of the Bank's rights with respect to the default.

2.2           Expenses. The Borrower agrees to immediately repay the Bank for
expenses that include, but are not limited to,
filing, recording and search fees, appraisal fees, title report fees, and
documentation fees.
2.3           Reimbursement Costs.
 
(a)
The Borrower agrees to reimburse the Bank for any expenses it incurs in the
preparation of this Agreement and any agreement or instrument required by this
Agreement. Expenses include, but are not limited to, reasonable attorneys' fees,
including any allocated costs of the Bank's in-house counsel to the extent
permitted by applicable law.

DISBURSEMENTS, PAYMENTS AND COSTS
3.1           Disbursements and Payments.
 
(a)
Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by debit to a deposit account as described in this Agreement or
otherwise authorized by the Borrower. For payments not made by direct debit,
payments will be made by mail to the address shown on the Borrower's statement
or at one of the Bank's banking centers in the United States, or by such other
method as may be permitted by the Bank.

 
(b)
The Bank may honor instructions for advances or repayments given by the Borrower
(if an individual), or by any one of the individuals authorized to sign loan
agreements on behalf of the Borrower, or any other individual designated by
anyone of authorized signers (each an "Authorized Individual").

 
(c)
For any payment under this Agreement made by debit to a deposit account, the
Borrower will maintain sufficient immediately available funds in the deposit
account to cover each debit. If there are insufficient immediately available
funds in the deposit account on the date the Bank enters such debit authorized
by this Agreement, the Bank may reverse the debit.

 
(d)
Each disbursement by the Bank and each payment by the Borrower will be evidenced
by records kept by the Bank. In addition, the Bank may, at its discretion,
require the Borrower to sign one or more promissory notes.

 
(e)
Prior to the date each payment of principal and interest and any fees from the
Borrower becomes due (the "Due Date"), the Bank will mail to the Borrower a
statement of the amounts that will be due on that Due Date (the "Billed
Amount"). The calculations in the bill will be made on the assumption that no
new extensions- of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate. If the Billed Amount differs from the actual amount
due on the Due Date (the "Accrued Amount"), the discrepancy will be treated as
follows:


 
 

--------------------------------------------------------------------------------

 



 
(i)
If the Billed Amount is less than the Accrued Amount, the Billed Amount for the
following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

 
(ii)
If the Billed Amount is more than the Accrued Amount, the BilIed Amount for the
following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment
3.2           Telephone and Telefax Authorization.
 
(a)
The Bank may honor telephone or telefax instructions for advances or repayments
given, or purported to be given, by anyone of the Authorized Individuals.

 
(b)
Advances wm be deposited in and repayments will be withdrawn from account number
CT-1262769 owned by the Borrower or such other of the Borrower's accounts with
the Bank as designated in writing by the Borrower.

 
(c)
The Borrower will indemnify and hold the Bank harmless from all liability, loss,
and costs in connection with any act resulting from telephone or telefax
instructions the Bank reasonably believes are made by any Authorized Individual.
This paragraph will survive this Agreement's termination, and will benefit the
Bank and its officers, employees, and agents.

3.3           Direct Debit.
 
(a)
The Borrower agrees that on the Due Date the Bank will debit the Billed Amount
from deposit account number CT -1262769 owned by the Borrower or such other of
the Borrower's accounts with the Bank as designated in writing by the Borrower
(the "Designated Account").

 
 
(b)
The Borrower may terminate this direct debit arrangement at any time by sending
written notice to the Bank at the address specified at the end of this
Agreement. If the Borrower terminates this arrangement, then the principal
amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is 0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

3.4           Banking Days. Unless otherwise provided in this Agreement, a
banking day is a day other than a Saturday,
 
Sunday or other day on which commercial banks are authorized to close, or are in
fact closed, in the state where the Bank's lending office is located, and, if
such day relates to amounts bearing interest at an offshore rate (if any), means
any such day on which dealings in dollar deposits are conducted among banks in
the offshore dollar interbank market. All payments and disbursements which would
be due on a day which is not a banking day will be due on the next banking day.
All payments received on a day which is not a banking day will be applied to the
credit on the next banking day.
 
3.5           Interest Calculation. Except as otherwise stated in this
Agreement, all interest and fees, if any, will be computed on the basis of a
360-day year and the actual number of days elapsed. This results in more
interest or a higher fee than if a 365-day year is used. Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid.


3.6           Default Rate. Upon the occurrence of any default or after maturity
or after judgment has been rendered on any
obligation under this Agreement, all amounts outstanding under this Agreement,
including any interest, fees, or costs which are not paid when due, will at the
option of the Bank bear interest at a rate which is 6.0 percentage point(s)
higher than the rate of interest otherwise provided under this Agreement. This
may result in compounding of interest. This will not constitute a waiver of any
default


4.           CONDITIONS
Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive any documents and other items it may reasonably
require, in form and content acceptable to the Bank, including any items
specifically listed below.

 
 

--------------------------------------------------------------------------------

 



4.1           Authorizations. If the Borrower or any guarantor is anything other
than a natural person, evidence that the
execution, delivery and performance by the Borrower and/or such guarantor of
this Agreement and any instrument or agreement required under this Agreement
have been duly authorized.
4.2          Governing Documents. If required by the Bank, a copy of the
Borrower's organizational documents.
4.3           Good Standing. Certificates of good standing for the Borrower from
its state of formation and from any other state
in which the Borrower is required to qualify to conduct its business.
4.4           Insurance. Evidence of insurance coverage, as required in the
"Covenants" section of this Agreement.
5.           REPRESENTATIONS AND WARRANTIES
When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
5.1           Formation. If the Borrower is anything other than a natural
person, it is duly formed and existing under the laws of
the state or other jurisdiction where organized.
5.2           Authorization. This Agreement, and any instrument or agreement
required hereunder, are within the Borrower's
powers, have been duly authorized, and do not conflict with any of its
organizational papers.
5.3           Enforceable Agreement. This Agreement is a legal, valid and
binding agreement of the Borrower,enforceable
against the Borrower in accordance with its terms, and any instrument or
agreement required hereunder, when executed and delivered, will be similarly
legal, valid, binding and enforceable.
5.4           Good Standing. In each state in which the Borrower does business,
it is properly licensed, in good standing, and,
where required, in compliance with fictitious name statutes .
5.5            No Conflicts. This Agreement does not conflict with any law,
agreement, or obligation by which the Borrower is
bound.
5.6           Financial Information. All financial and other information that
has been or will be supplied to the Bank is
sufficiently complete to give the Bank accurate knowledge of the Borrower's (and
any guarantor's) financial condition, Including all material contingent
liabilities. Since the date of the most recent financial statement provided to
the Bank, there has been no material adverse change in the business condition
(financial or otherwise), operations, properties or prospects of the Borrower
(or any guarantor). If the Borrower is comprised of the trustees of a trust, the
foregoing representations shall also pertain to the trustor(s) of the trust.
5.7           Lawsuits. There is no lawsuit, tax claim or other dispute pending
or threatened against the Borrower which, if lost,
would impair the Borrower's financial condition or ability to repay the loan,
except as have been disclosed in writing to the Bank.
5.8           Collateral. All collateral required in this Agreement is owned by
the grantor of the security interest free of any title
defects or any liens or interests of others, except those which have been
approved by the Bank in writing.
5.9
Permits, Franchises. The Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged.

5.10           Other Obligations. The Borrower is not in default on any
obligation for borrowed money] any purchase money
obligation or any other material lease, commitment, contract, instrument or
obligation, except as have been disclosed in writing to the Bank.
5.11           Tax Matters. The Borrower has no knowledge of any pending
assessments or adjustments of its income tax for
any year and all taxes due have been paid, except as have been disclosed in
writing to the Bank.
5.12            No Event of Default. There is no event which is, or with notice
or lapse of time or both would be, a default under
this Agreement.

 

 
 

--------------------------------------------------------------------------------

 



5.13           Insurance. The Borrower has obtained, and maintained in effect,
the insurance coverage required in the
"Covenants" section of this Agreement.
5.14           ERISA Plans.
 
(a)
Each Plan (other than a multiemployer plan) is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law. Each Plan has received a favorable determination letter from the IRS
and to the best knowledge of the Borrower, nothing has occurred which would
cause the loss of such qualification. The Borrower has fulfilled its
obligations, if any, under the minimum funding standards of ERISA and the Code
with respect to each Plan, and has not incurred any liability with respect to
any Plan under Title IV of ERISA.

 
(b)
There are no claims, lawsuits or actions (including by any governmental
authority), and there has been no prohibited transaction or violation of the
fiduciary responsibility rules, with respect to any Plan which has resulted or
could reasonably be expected to result in a material adverse effect.

(c)           With respect to any Plan Subject to Title IV of ERISA:
 
(i)
No reportable event has occurred under Section 4043(c) of ERISA for which the
PBGC requires 3D-day notice.

 
(ii)
No action by the Borrower or any ERISA Affiliate to terminate or withdraw from
any Plan has been taken and no notice of intent to terminate a Plan has been
filed under Section 4041 of ERISA.

 
(iii)
No termination proceeding has been commenced with respect to a Plan under
Section 4042 of ERISA, and no event has occurred or condition exists which might
constitute grounds for the commencement of such a proceeding.

(d)           The following terms have the meanings indicated for purposes of
this Agreement:
(i)           "Code" means the Internal Revenue Code of 1986, as amended from
time to time.
(ii)           "ERISA" means the Employee Retirement Income Security Act of
1974, as amended from time to time.
 
(iii)
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code.

(iv)           "PBGC" means the Pension Benefit Guaranty Corporation.
 
(v)
"Plan" means a pension, profit-sharing, or stock bonus plan intended to qualify
under Section 401 (a) of the Code, maintained or contributed to by the Borrower
or any ERISA Affiliate, including any multiemployer plan within the meaning of
Section 4001 (a)(3) of ERISA.

6.           COVENANTS
The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:
6.1            Use of Proceeds.
(a)           To use the proceeds of Facility NO.1 only for working capital.
 
(b)
The proceeds of the credit extended under this Loan Agreement may not be used
directly or indirectly to purchase or carry any "margin stock" as that term is
defined in Regulation U of the Board of Governors of the Federal Reserve System,
or extend credit to or invest in other parties for the purpose of purchasing or
carrying any such "margin stock," or to reduce or retire any indebtedness
incurred for such purpose.

6.2            Financial Information. To provide the following financial
information and statements in form and content
acceptable to the Bank, and such additional information as requested by the Bank
from time to time. The Bank reserves

 

 
 

--------------------------------------------------------------------------------

 



the right, upon written notice to the Borrower, to require the Borrower to
deliver financial information and statements to the Bank more frequently than
otherwise provided below, and to use such additional information and statements
to measure any applicable financial covenants in this Agreement.
 
  (a)
Copies of the Form 1 O-K Annual Report for the Borrower within 90 days after the
date of filing with the Securities and Exchange Commission.

(b)
Copies of the Form 10-Q Quarterly Report for the Borrower within 45 days after
the date of filing with the Securities and Exchange Commission"

6.3           Other. Connecticut Water Service Inc. and the Borrower will be
required to maintain a senior unsecured rating of
"BBB" as designated by Standard & Poor's Rating Services both quarterly and
annually.
6.4            Bank as Principal Depository. To maintain the Bank as its
principal depository bank, including for the
maintenance of business, cash management, operating and administrative deposit
accounts.
6.5            Other Debts. Not to have outstanding or incur any direct or
contingent liabilities or lease obligations (other than
those to the Bank), or become liable for the liabilities of others, without the
Bank's written consent. This does not prohibit:
(a)           Acquiring goods, supplies, or merchandise on normal trade credit.
(b)           Endorsing negotiable instruments received in the usual course of
business.
(c)           Obtaining surety bonds in the usual course of business.
(d)           Liabilities, lines of credit and leases in existence on the date
of this Agreement disclosed in writing to the Bank.
(e)           Additional debts and lease obligations for the acquisition of
fixed assets, to the extent permitted elsewhere in this
Agreement.
 6.6            Other Liens. Not to create, assume, or allow any security
interest or lien (Including judicial liens) on property the
Borrower now or later owns, except:
(a)           Liens and security interests in favor of the Bank.
(b)           Liens for taxes not yet due.
(c)          Liens.outstanding on the date of this Agreement disclosed in
writing to the Bank.
(d)          Additional purchase money security interests in assets acquired
after the date of this Agreement.
6.7           Maintenance of Assets.
(a)           Not to sell, assign, lease, transfer or otherwise dispose of any
part of the Borrower's business or the Borrower's
assets except in the ordinary course of the Borrower's business.
(b)          Not to sell, assign, lease, transfer or otherwise dispose of any
assets for less than fair market value, or enter into
any agreement to do so.
(c)          Not to enter into any sale and leaseback agreement covering any of
its fixed assets.
(d)          To maintain and preserve all rights, privileges, and franchises the
Borrower now has.
(e)          To make any repairs, renewals, or replacements to keep the
Borrower's properties in good working condition.
6.8           Investments. Not to have any existing, or make any new,
investments in any individual or entity, or make any
.            capital contributions or other transfers of assets to any
individual or entity, except for:
 
(a)           Existing investments disclosed to the Bank in writing.

 

 
 

--------------------------------------------------------------------------------

 



(b)           Investments in the Borrower's current subsidiaries.
(c)           Investments in any of the following:
(i)           certificates of deposit;
(Ii)           U.S. treasury bills and other obligations of the federal
government;
 
(iii)
readily marketable securities (including commercial paper, but excluding
restricted stock and stock subject to the provisions of Rule 144 of the
Securities and Exchange Commission).

6.9           Loans. Not to make any loans, advances or other extensions of
credit to any individual or entity, except for:
(a)           Existing extensions of credit disclosed to the Bank in writing.
(b)           Extensions of credit to the Borrower's current subsidiaries.
 
(c)
Extensions of credit in the nature of accounts receivable or notes receivable
arising from the sale or lease of goods or services in the ordinary course of
business to non-affiliated entities.

6.10           Change of Management. Not to make any substantial change in the
present executive or management personnel
of the Borrower.
6.11           Change of Ownership. Not to cause, permit, or suffer any change
in capital ownership such that there is a
change of more than twenty-five percent (25%) in the direct or indirect capital
ownership of the Borrower.
6.12           Additional Negative Covenants. Not to, without the Bank's written
consent:
(a)          Enter into any consolidation, merger] or other combination, or
become a partner in a partnership, a
        member of a joint venture, or a member of a limited liability company.
(b)          Acquire or purchase a business or its assets.
(c)          Engage in any business activities substantially different from the
Borrower's present business.
(d)          Liquidate or dissolve the Borrower's business.
(e)          Voluntarily suspend the Borrower's business for more than seven (7)
days in any thirty (30) day period.
6.13           Notices to Bank. To promptly notify the Bank in writing of:
(a)           Any substantial dispute between any governmental authority and the
Borrower or any Obligor.
 
(b)
Any event of default under this Agreement, or any event which, with notice or
lapse of time or both, would constitute an event of default.

 
(c)
Any material adverse change in the Borrower's Obligor's business condition
(financial or otherwise), operations, properties or prospects, or ability to
repay the credit,

 
(d)
Any change in the Borrower's or any Obligor's name, legal structure, principal
residence (for an individual), state of registration (for a registered entity),
place of business, or chief executive office if the Borrower or any Obligor has
more than one place of business.

 
(e)
Any actual contingent liabilities of the Borrower or any Obligor, and any such
contingent liabilities which are reasonably foreseeable, where such liabilities
are in excess of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) in
the aggregate.

 
For purposes of this Agreement, "Obligor" shall mean any guarantor, or any party
pledging collateral to the Bank, or, if the "'80rrower is comprised of the
trustees of a trust, any trustor.

 
 

--------------------------------------------------------------------------------

 



6.14           Insurance.
 
(a)
General Business Insurance. To maintain insurance satisfactory to the Bank as to
amount, nature and carrier covering property damage (including loss of use and
occupancy) to any of the Borrower's properties, business interruption insurance,
public liability insurance including coverage for contractual liability, product
liability and workers' compensation, and any other insurance which is usual for
the Borrower's business. Each policy shall provide for at least 30 days prior
notice to the Bank of any cancellation thereof.

 
6.15
Compliance with Laws.  To comply with the laws (including any fictitious or
trade name statute), regulations, and orders of any government body with
authority over the Borrower's business. The Bank shall have no obligation to
make any advance to the Borrower except in compliance with all applicable laws
and regulations and the Borrower shall fully cooperate with the Bank in
complying with all such applicable laws and regulations.

6.16           ERISA Plans. Promptly during each year, to pay and cause any
subsidiaries to pay contributions adequate to
meet at least the minimum funding standards under ERISA with respect to each and
every Plan; file each annual report required to be filed pursuant to ERISA in
connection with each Plan for each year; and notify the Bank within ten (1 O)
days of the occurrence of any Reportable Event that might constitute grounds for
termination of any capital Plan by the Pension Benefit Guaranty Corporation or
for the appointment by the appropriate United States District Court of a trustee
to administer any Plan. "ERISA" means the Employee Retirement Income SecurityAct
of 1974, as amended from time to time. Capitalized terms in this paragraph shall
have the meanings defined within ERISA.
6.17           ERISA Plans-Notices. With respect to a Plan subject to Title IV
of ERISA, to give prompt written notice to the
Bank of:
 
(a)
The occurrence of any reportable event under Section 4043(c} of ERISA for which
the PBGC requires 3D-day notice.

 
(b)
Any action by the Borrower or any ERISA Affiliate to terminate or withdraw from
a Plan or the filing of any notice of intent to terminate under Section 4041 of
ERISA.

(c)           The commencement of any proceeding with respect to a Plan under
Section 4042 of ERISA.
6.18           Books and Records. To maintain adequate books and records.
 
6.19
Audits. To allow the Bank and its agents to inspect the Borrower's properties
and examine, audit, and make copies of books and records at any reasonable time.
If any of the Borrower's properties, books or records are in the possession of a
third party, the Borrower authorizes that third party to permit the Bank or its
agents to have access to perform inspections or audits and to respond to the
Bank's requests for information concerning such properties, books and records.

6.20           Cooperation. To take any action reasonably requested by the Bank
to carry out the intent of this Agreement.
7.          DEFAULT AND REMEDIES
If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled "Bankruptcy," below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.
7.1           Failure to Pay. The Borrower fails to make a payment under this
Agreement when due.
7.2           Other Bank Agreements. Any default occurs under any other
agreement the Borrower (or any Obligor) or any of
the Borrower's related entities or affiliates has with the Bank or any affiliate
of the Bank.

 

 
 

--------------------------------------------------------------------------------

 



7.3           Cross-default. Any default occurs under any agreement in
connection with any credit the Borrower (or any
Obligor) or any of the Borrower's related entities or afflllates has obtained
from anyone else or which the Borrower (or any Obligor) or any of the Borrower's
related entities or affiliates has guaranteed.
False Information. The Borrower or any Obligor has given the Bank false or
misleading information or representations.
7.5           Bankruptcv, The Borrower, any Obligor, or any general partner of
the Borrower or of any Obligor files a
bankruptcy petition, a bankruptcy petition is filed against any of the foregoing
parties, or the Borrower, any Obligor, or any general partner of the Borrower or
of any Obligor makes a general assignment for the benefit of creditors.
7.6           Receivers. A receiver or similar official is appointed for a
substantial portion of the Borrower's or any Obligor's
business, or the business is terminated, or, if any Obligor is anything other
than a natural person, such Obligor is liquidated or dissolved.
7.7           Lien Priority. The Bank fails to have an enforceable first lien
(except for any prior liens to which the Bank has
consented in writing) on or security interest in any property given as security
for this Agreement (or any guaranty).
7.8           Judgments. Any judgments or arbitration awards are entered against
the Borrower or any Obligor, or the
Borrower or any Obligor enters into any settlement agreements with respect to
any litigation or arbitration, in an aggregate amount of Two Hundred Fifty
Thousand and 00/100 Dollars ($250,000.00) or more in excess of any insurance
coverage.
7.9           Material Adverse Change. A material adverse change occurs, or is
reasonably likely to occur, in the Borrower's
(or any Obligor's) business condition (financial or otherwise), operations,
properties or prospects, or ability to repay the credit; or the Bank determines
that it is insecure for any other reason.
7.10           Government Action. Any government authority takes action that the
Bank believes materially adversely affects
the Borrower's or any Obligor's financial condition or ability to repay.
7.11           Default under Related Documents. Any default occurs under any
guaranty, subordination agreement, security
 
agreement, deed of trust, mortgage, or other document required by or delivered
in connection with this Agreement or any such document is no longer in effect,
or any guarantor purports to revoke or disavow the guaranty.
 
7.12
ERISA Plans. Anyone or more of the following events occurs with respect to a
Plan of the Borrower subject to Title IV of ERISA, provided such event or events
could reasonably be expected, in the judgment of the Bank, to subject the
Borrower to any tax, penalty or liability (or any combination of the foregoing)
which, in the aggregate, could have a material adverse effect on the financial
condition of the Borrower:

(a)           A reportable event shall occur under Section 4043(c) of ERISA with
respect to a Plan.
 
(b)
Any Plan termination (or commencement of proceedings to terminate a Plan) or the
full or partial withdrawal from a Plan by the Borrower or any ERISA Affiliate.

7.13           Other Breach Under Agreement. A default occurs under any other
term or condition of this Agreement not
specifically referred to in this Article. This includes any failure or
anticipated failure by the Borrower (or any other party named in the Covenants
section) to comply with the financial covenants set forth in this Agreement,
whether such failure is evidenced by financial statements delivered to the Bank
or is otherwise known to the Borrower or the Bank.
8.           ENFORCING THIS AGREEMENT; MISCELLANEOUS
8.1           GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all
financial covenants will be made under generally accepted accounting principles,
consistently applied.
 
8.2
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of Connecticut. To the extent that the Bank has greater rights or
remedies under federal law, whether as a national bank or otherwise, this
paragraph shall not be deemed to deprive the Bank of such rights and remedies as
may be available under federal law .

8.3              Successors and Assigns. This Agreement is binding on the
Borrower's and the Bank's successors and
assignees. The Borrower agrees that it may not assign this Agreement without the
Bank's prior consent. The Bank may sell     participations in or assign this
loan, and may exchange information about the Borrower (including, without
limitation,



 

 
 

--------------------------------------------------------------------------------

 



any information regarding any hazardous substances) with actual or potential
participants or assignees. If a participation is sold or the loan is assigned,
the purchaser will have the right of set-off against the Borrower.
8.4           Dispute Resolution Provision. This paragraph, including the
subparagraphs below, is referred to as the "Dispute
Resolution Provision." This Dispute Resolution Provision is a material
inducement for the parties entering into this agreement.
 
(a)
This Dispute Resolution Provision concerns the resolution of any controversies
or claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) this agreement (including any renewals, extensions or modifications); or
(ii) any document related to this agreement (collectively a "Claim"). For the
purposes of this Dispute Resolution Provision only, the term "parties" shall
include any parent corporation, subsidiary or affiliate of the Bank involved in
the servicing, management or administration of any obligation described or
evidenced by this agreement.

 
(b)
At the request of any party to this agreement, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the "Act"). The Act will apply even though this agreement provides
that it is governed by the law of a specified state.

 
(c)
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
("AAA"), and the terms of this Dispute Resolution Provision. tn the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (I) serve as the provider of arbitration or (Ii)
enforce any provision of this arbitration clause, the Bank may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.

 
(d)
The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in any U.S. state where real or tangible personal property
collateral for this credit is located or if there is no such collateral, in the
state specified in the governing law section of this agreement. All Claims shall
be determined by one arbitrator; however, if Claims exceed Five Million Dollars
($5,000,000), upon the request of any party, the Claims shall be decided by
three arbitrators. All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing. However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days. The arbitrator(s) shall provide a concise written
statement of reasons for the award. The arbitration award may be submitted to
any court having jurisdiction to be confirmed and have judgment entered and
enforced.

 
(e)
The arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of any statutes of limitation, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.

 
(f)
This paragraph does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral; (iii)
exercise any judicial or power of sale rights, or (iv) act in a court of law to
obtain an interim remedy, such as but not limited to, injunctive relief, writ of
possession or appointment of a receiver, or additional or supplementary
remedies.

 
(g)
The filing of a court action is not intended to constitute a waiver of the right
of any party, including the suing party, thereafter to require submittal of the
Claim to arbitration.

 
(h)
Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the "Class Action Waiver"). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties' agreement to arbitrate shall be null and
void with respect to such proceeding, Subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated,


 

 
 

--------------------------------------------------------------------------------

 



8.5           Severability; Waivers. If any part of this Agreement is not
enforceable, the rest of the Agreement may be
enforced. The Bank retains all rights, even if it makes a loan after default. If
the Bank waives a default, it may enforce a later default. Any consent or waiver
under this Agreement must be in writing.
8.6           Attorneys' Fees. The Borrower shall reimburse the Bank for any
reasonable costs and attorneys' fees incurred by
 
the Bank in connection with the enforcement or preservation of any rights or
remedies under this Agreement and any other documents executed in connection
with this Agreement, and in connection with any amendment, waiver, "workout" or
restructuring under this Agreement. In the event of a lawsuit or arbitration
proceeding, the prevailing party is entitled to recover costs and reasonable
attorneys' fees incurred in connection with the lawsuit or arbitration
proceeding, as determined by the court or arbitrator. In the event that any case
is commenced by or against the Borrower under the Bankruptcy Code (Title 11,
United States Code) or any similar or successor statute, the Bank is entitled to
recover costs and reasonable attorneys' fees incurred by the Bank related to the
preservation, protection, or enforcement of any rights of the Bank in such a
case. As used in this paragraph, "attorneys' fees" includes the allocated costs
of the Bank's in­house counsel.
8.7           Set-Off.
(a)
In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any event of default under this
Agreement, the Bank is authorized, at any time, to set off and apply any and all
Deposits of the Borrower or any Obligor held by the Bank against any and all
Obligations owing to the Bank. The set-off may be made irrespective of whether
or not the Bank shall have made demand under this Agreement or any guaranty, and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable Deposits.

 
(b)
The set-off may be made without prior notice to the Borrower or any other party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Obligor) to the fullest extent permitted by law. The Bank agrees promptly
to notify the Borrower after any such set-off and application; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.

 
(c)
For the purposes of this paragraph, "Deposits' means any deposits (general or
special, time or demand, provisional or final, individual or joint) and any
instruments owned by the Borrower or any Obligor which come into the possession
or custody or under the control of the Bank. "Obligations" means all
obligations, now or hereafter existing, of the Borrower to the Bank under this
Agreement and under any other agreement or instrument executed in connection
with this Agreement, and the obligations .to the Bank of any Obligor.

8.8           One Agreement. This Agreement and any related security or other
agreements required by this Agreement,
 
collectively:
 
(a)
represent the sum of the understandings and agreements between the Bank and the
Borrower concerning this credit;

(b)           replace any prior oral or written agreements between the Bank and
the Borrower concerning this credit; and
 
(c)
are intended by the Bank and the Borrower as the final, complete and exclusive
statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a "promissory note" or a "note" executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
8.9           Indemnification. The Borrower will indemnify and hold the Bank
harmless from any loss, liability, damages,
 
judgments, and costs of any kind relating to or arising directly or indirectly
out of (a) this Agreement or any document required hereunder, (b) any credit
extended or committed by the Bank to the Borrower hereunder, and (c) any
litigation or proceeding related to or arising out of this Agreement, any such
document, or any such credit. This indemnity includes but is not limited to
attorneys' fees (including the allocated cost of in-house counsel). This
indemnity extends to the Bank, its parent, subsidiaries and all of their
directors, officers, employees, agents, successors, attorneys, and assigns. This

 
 

--------------------------------------------------------------------------------

 



indemnity will survive repayment of the Borrower's obligations to the Bank. All
sums due to the Bank hereunder shall be obligations of the Borrower, due and
payable immediately without demand.
8.10   Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the
borrower, all notices required under this Agreement shall be personally
delivered or sent by first class mail, postage prepaid, or by overnight courier,
to the addresses on the signature page of this Agreement, or sent by facsimile
to the fax numbers listed on the signature page, or to such other addresses as
the Bank and the Borrower may specify from time to time in writing. Notices and
other communications shall be effective (1) if mailed, upon the earlier of
receipt or five (5) days after deposit in the U.S. mail, first class, postage
prepaid, (ii) if telecopied, when transmitted, or (iii) if hand­ delivered, by
courier or otherwise (including telegram, lettergram or mailgram), when
delivered.
8.11  Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or
meaning of any provisions of this Agreement.
8.12  Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the
different parties on separate counterparts each of which, when so executed,
shall be deemed an original but all such counterparts shall constitute but one
and the same agreement.
8.13  Borrower Information; Reporting to Credit Bureaus. The Borrower authorizes
the Bank at any time to verify or
 
check any information given by the Borrower to the Bank, check the Borrower's
credit references, verify employment, and obtain credit reports. The Borrower
agrees that the Bank shall have the right at all times to disclose and report to
credit reporting agencies and credit rating agencies such information pertaining
to the Borrower and/or all guarantors as is consistent with the Bank's policies
and practices from time to time in effect.
8.14  Prior Agreement Superseded. This Agreement supersedes the Loan Agreement
entered into as of December 7,
2005, between the Bank and the Borrower, and any credit outstanding thereunder
shall be deemed to be outstanding under this Agreement.
8.15  Limitation of Interest and Other Charges. If, at any time, the rate of
interest, together with all amounts which
constitute interest and which are reserved, charged or taken by the Bank as
compensation for fees, services or expenses 'incidental to the making,
negotiating or collection of the loan evidenced hereby, shall be deemed by any
competent
"hurt of law, governmental agency or tribunal to exceed the maximum rate of
interest permitted to be charged by the Bank to the Borrower under applicable
law, then, during such time as such rate of interest would be deemed excessive,
that portion of each sum paid attributable to that portion of such interest rate
that exceeds the maximum rate of interest so permitted shall be deemed a
voluntary prepayment of principal. As used herein, the term "applicable law"
shall mean the law in effect as of the date hereof; provided, however, that in
the event there is a change in the law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.
 
8.16 Waiver of Jury Trial. By agreeing to binding arbitration, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of any Claim. Furthermore, without intending in any way to limit this
agreement to arbitrate, to the extent any Claim is not arbitrated, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury in
respect of such Claim. This waiver of jury trial shall remain in effect even if
the Class Action Waiver is limited, voided or found unenforceable. WHETHER THE
CLAIM IS DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND
UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE
RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW.

8.17           Waiver of Remedies: Chapter 903a. THE BORROWER EXPRESSLY
ACKNOWLEDGES THAT THIS AGREEMENT
AND EACH TRANSACTION RELATED TO IT IS A "COMMERCIAL TRANSACTION" WITHIN THE
MEANING OF CHAPTER 903A OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED. THE
BORROWER HEREBY VOLUNTARILY
AND KNOWINGLY WAIVES ANY AND ALL RIGHTS WHICH ARE OR MAY BE CONFERRED UPON IT
UNDER
 
CHAPTER 903a OF SAID STATUTES (OR ANY OTHER FEDERAL OR STATE LAW AFFECTING
PREJUDGMENT REMEDIES) TO ANY NOTICE OR HEARING OR PRIOR COURT ORDER OR THE
POSTING OF A BOND PRIOR
TO THE BANK'S OBTAINING A PREJUDGMENT REMEDY. THE BORROWER ACKNOWLEDGES THAT IT
HAS
BEEN ADVISED BY COUNSEL OF ITS CHOICE OR HAS HAD THE OPPORTUNITY TO RETAIN
COUNSEL OF ITS
CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS AGREEMENT .
.
 



The Borrower executed this Agreement as of the date stated t the top of the
first page, intending to create an instrument executed under seal.

 

 
 

--------------------------------------------------------------------------------

 



Bank of America, N.A.
1.  
 

2.  
 



By: /s/Christopher Phelan


Christopher Phelan, Senior Vice President
Borrower:
Connecticut Water Service, Inc.


By: /s/David C. Benoit
David C. Benoit, Vice President Finance
(Seal)
Address where notices to Connecticut Water Service, Inc. are to be sent:
Address where notices to the Bank are to be sent:
93 W Main St.
    Clinton, CT 06413-1645 US
Farmington - Attn: Notice Desk P.O. Box 5080
Hartford, CT 06102 CT2-515-BB-11
    Telephone:                      (203) 669-8630
Facsimile:                        (866) 255-9922
 


Federal law requires Bank of America, N.A. (the "Bank”) to provide the following
notice. The notice is not part of the foregoing agreement or instrument and may
not be altered. Please read the notice carefully.
(1)           USA PATRIOT ACT NOTICE
Federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account or obtains a loan.
The Bank will ask for the Borrower's legal name, address, tax ID number or
social security number and other identifying information. The Bank may also ask
for additional information or documentation or take other actions reasonably
necessary to verify the identity of the Borrower, guarantors or other related
persons.



 
 

--------------------------------------------------------------------------------

 



AMENDMENT NO.1 TO LOAN AGREEMENT
This Amendment NO.1 (the "Amendment") dated as of August 28, 2009, is between
Bank of America, NA (the "Bank") and Connecticut Water Service, Inc. (the
"Borrower").
RECITALS
A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
August 12, 2009 (together with any previous amendments, the "Agreement").
B. The Bank and the Borrower desire to amend the Agreement.
AGREEMENT
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
2. Amendments. The Agreement is hereby amended as follows:
2.1 Paragraph 2.1 (a) is hereby amended to read in its entirety as follows:
"2.1 (a) Unused Commitment Fee. The Borrower agrees to pay a fee on any
difference between the Facility No.1 Commitment and the amount of credit it
actually uses, determined by the average of the daily amount of credit
outstanding during the specified period. The fee will be calculated at .375% per
year.


This fee is due on October 1, 2009, and on the same day of each following
quarter in arrears until the expiration of the availability period.


3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank (b) the representations and warranties
in the Agreement are true as of the date of this Amendment as if made on the
date of this Amendment, (c) this Amendment does not conftict with any law,
agreement, or obligation by which the Borrower is bound, and (d) if the Borrower
is a business entity or a trust, this Amendment is within the Borrower's powers,
has been duly authorized, and does not conflict with any of the Borrower's
organizational papers.
4. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement shall remain in full force and effect.
5. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.
6. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
y'>/~GREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN
PARTIES WITH ,:"RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT
SUPERSEDES ANY COMMITMENT
':;

 

 
 

--------------------------------------------------------------------------------

 



   LETTER, TERM SHEET OR OTHER WRITTEN OUTUNE OF TERMS AND CONDITIONS RELATING
TO THE
 
   SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET OR OTHER
WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C)
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS
DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

The parties executed this Amendment as of the date stated at the beginning of
this Amendment, intending to create an instrument executed under seal.
BANK:


Bank of America, N.A.


By: /s/ Christopher Phelan
    Christopher Phelan, Senior Vice President

 






BORROWER(S):


Connecticut Water Service, Inc.


By: /s/ David C. Benoit
    David C. Benoit, Vice President Finance



 

 
 

--------------------------------------------------------------------------------

 
